EXHIBIT 10.21 OCTUS ENERGY License Agreement Non-Exclusive License Agreement Between Octus, Inc. and EcoNexus for ENVIRONMENT IMPACT MANAGER TECHNOLOGY 2/3/2010 PROPRIETARY AND CONFIDENTIAL This is a non-exclusive license between Octus, Inc. and EcoNexus for the purpose of incorporating EcoNexus technology into Octus SmartPortal and related development efforts. License Agreement for Environmental Impact Manager Technology This seven-year (7-year) non-exclusive license agreement ("Agreement") is effective February 3, 2010 ("Effective Date"), by and between EcoNexus a California Limited Liability Corporation having a principal place of business at 5071 Rodeo Circle, Antioch, California 94531 (hereinafter referred to as "Licensor"), and Octus, Inc., a Nevada corporation, having its principal place of business at 803 2nd St., Suite 303, Davis, California 95616 (hereinafter referred to as "Licensee"). Licensor and Licensee will be referred to herein, on occasion, individually as "Party" or collectively as "Parties". RECITALS WHEREAS, Licensor is the sole owner of Technology identified as Environmental Impact Manager Technology (hereinafter referred to as "Technology"); WHEREAS, Licensor is the sole owner of proprietary technical information relating to use of Environmental Impact Manager Technology (hereinafter referred to as "Platform"); WHEREAS, Licensee desires to obtain a seven-year (7-year) non-exclusive license and thereafter a royalty-free right to employ and further develop the Technology and to use the Platform, (hereinafter referred to as "Technology") to make, have made, use, and sell products that can be prepared using the Technology; WHEREAS, Licensee desires to develop and offer for sale Licensee-branded products and services based on Technology and incorporating Licensee's own Intellectual Property; WHEREAS, Licensor currently operates and is currently responsible for operation of Technology and is willing to extend present operating support of platform and technology pursuant to a services agreement to be established separately; and NOW THEREFORE, in consideration of the premises and mutual agreements hereinafter set forth, Licensor and Licensee agree as follows: 1 Exhibit A License Agreement 1. DEFINITIONS 1.1.For the purpose of this License Agreement, unless the context clearly or necessarily indicates otherwise, the following words and phrases shall have the meanings set forth below: 1.2."Affiliate" of a party means any corporation or other legal entity directly or indirectly controlling, controlled by or under common control of such party. 1.3."Cancellation Period" means that period that ends at the later of 60 days or such period as is mutually agreed to representing the period of initial development within which Licensee completes such development activities contained in Exhibit B to deliver initial products or services incorporating licensed Technology. 1.4."Effective Date" means the later of (a) the date when this Agreement is fully executed by the parties; or (b) the date development commences pursuant to development agreement contained in Exhibit B. 1.5."Fair Market Value" means the cash consideration which Licensee would realize from an unaffiliated buyer in an arm's length sale of a similar item sold in the same quantity and at the same time and place of the transaction. 1.6."Intellectual Property" means Intellectual Property arising out of Licensee's software development efforts. The subject matter of Intellectual Property is described in Exhibit A. 1.7."Licensed Field of Use" means full field of use. 1.8."Licensed Method" means any process or method the use or practice of which, but for the license granted pursuant to this Agreement, (a) would infringe, or contribute to or induce the infringement of, a Valid Claim of any issued, unexpired patent under Patent Rights, or (b) is covered by a claim in a pending patent application under Patent Rights. As used in subsection (b) of this Paragraph 1.7, "covered by a claim in a pending patent application" means that such use or practice would, but for the license granted pursuant to this Agreement, constitute infringement, or contributory infringement, or inducement of infringement of such claim if such claim were issued. 1.9."Licensed Product" means any product or material, the creation, use, Sale, offer for Sale, or import of which would require the incorporation of the Technology. OCTUS, INC.
